DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 2/8/19 and amendment filed 4/13/21.

1.	Claims 39-40 are newly added.
2.	Claims 1-40 are pending.
3.	Claims 1-40 are rejected.

Response to Arguments
4.	Applicant's arguments filed 4/13/21have been fully considered but they are not persuasive.
	Applicant states:
	A:	Applicant submits that Glover, Rydahl, and Gross fail to disclose or suggest the features defined by Applicant's claim 1.  
Response to A:  The Examiner disagrees since the cited references teach the limitations.
B:	Neither Glover nor Rydahl disclose determining a first usage value and a second usage value.  Although the cited portions of Gross mention some terms that may be similar to claim 1 (e.g., usage, actions, and scoring), the terms mentioned in Gross do not correspond to the features of claim 1. 
(first usage value) and the second application has been opened  (second usage value) (para. 313).  
Gross further teaches in para. 673; “in -application actions performed by the user within the browser module 147 (e.g., URLs visited (hence, opened), amount of time spent visiting each page), among other sensor data and other contextual usage information received and stored by the application usage tables 335”.
Gross teaches in para. 772, “application might correspond also to (i) an identifier of the particular page (e.g., a URL for a currently displayed webpage) that the user is currently viewing (hence, opened) within the application when the verbal instructions are provided or a history of actions (hence, user actions) that the user took before navigating to a current page within the application (e.g., URLs visited by the user prior to the currently displayed webpage).”  
Also see para. 838, where link to applications installed is provided.
B1:	For example, the terms mentioned in Gross (e.g., usage, actions, and scoring) do not correspond to the claimed first usage value that indicates a number of times a user device has opened application pages associated with a first action ID.  	The terms mentioned in Gross do not correspond to the claimed second usage value that indicates a number of times the user device has opened application pages associated with a second action ID.

(Thus, content accessed (URL/link identified and accessed/opened) the most (indicates a number of times the user has opened application pages) by all users of the system would be rated highest) (col. 5, lines 1-4) and wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID, (ratings could be based solely on the number of usage entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6);
In addition to the previous citations, please note the following:  Gross teaches wherein the action ID is viewed as the URL visited (hence, opened).
Also note that Gross also provides in para. 772, “application might correspond also to (i) an identifier of the particular page (e.g., a URL (action ID) for a currently displayed webpage) that the user is currently viewing (hence, opened) within the application when the verbal instructions are provided or a history of actions (hence, user actions) that the user took before navigating to a current page within the application (e.g., URLs (comprise first and second action IDs) visited by the user prior to the currently displayed webpage).”  Gross further teaches in para. 673; “in -application actions performed by the user within the browser module 147 (e.g., URLs visited (hence, opened), amount of time spent visiting each page), among other sensor data and other contextual usage information received and stored by the application usage tables 335”. 
In para. 313 Gross further teaches determining, based on an application usage history for the user, whether the second application is associated (e.g., has been opened a threshold number of times after opening the first application) with the first application. Lastly, note that Gross teaches in para. 1876, the historical events database 36_316 may keep a record of the number of times an application was opened following a certain triggering event.
C:	Glover, Rydahl, and Gross fail to disclose or suggest the features defined by Applicant's claim 1, and there would have been no apparent reason that would have caused one of ordinary skill in the art to combine Glover, Rydahl, and Gross to arrive at the features of claim 1.
Response to C:  Thus, in summary, the prior art of record teaches the limitations accordingly.  Furthermore, one of the ordinary skill in the art would be motivated to combine the references of Glover, Rydahl and Gross in order to further provide electronic devices that assist users with managing the continuous stream of information they receive daily by proactively identifying and providing relevant information (e.g., regarding applications) before the information is explicitly requested by a user, (Gross; para. 7).
	. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7-12, 16, 22-33, and 35-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 and further in view of Gross et al., (Gross), US PGPub. No.: 20160360336.

 	As per claim 1, Glover teaches a method comprising: receiving, at the server, (primary result generation module 310a (of server system 300) receives a query wrapper 210 from the user device 200 and retrieves application state records 340 included in the search data store 330 based on data included in the query wrapper 210, such as a search query (request)) (para. 31; Fig. 2B); a request that includes entity (i.e. Late night food is viewed as a request, that includes entity identification data, (places (entities) where food can be obtained); wherein the response page of items 251 of Fig. 1A depicts/indicates an application page listing diners (places/entities to acquire food)) (para. 25; Fig. 1A) wherein the request includes a user identifier (ID) that identifies the user device (the one or more computing devices of the systems 300, 400 may include one or more server computing devices configured to communicate with user devices (thus, identified) (e.g., receive query wrappers (hence, comprising request) and transmit results; IP address 209, which the primary result generation module 310a may use to determine the location (identifier) of the user device)(para. 35, 43, 120; Fig. 2A/209, 210); 
identifying, at the server, a first action link based on the entity identification data, (via final results 220 (of entity identification data (based on where food can be obtained late night, thus diners listed)) including primary results 222 as user-selectable links (comprising first action link)) (para. 24, 28, 120; Fig. 1A) wherein the first action link is configured to cause the user device to open a second application page associated with the entity, (user-selectable links configured such that when selected cause the user device to open a second application page associated with the entity, i.e. launch the restaurant reservation application and assist in making a reservation at a restaurant (entity’s page)) (para. 28, 62, 66) and wherein the first action link is associated with a first action identifier (ID) that indicates functionality of the second application page, (user selectable (first action links) provide functionality of the second application page, i.e. via launching a corresponding (hence, second) software application; and generates secondary results for a corresponding primary result by identifying application states/pages that are associated with the same entity but different action than the application state/page of the primary result (para. 21, 40); 
identifying, at the server, a second action link based on the entity identification data, (second action link can be “Diner 2”) (para. 25) wherein the second action link is configured to cause the user device to open a third application page associated with the entity, (when the user 10 selects the primary link 260ba corresponding to an application page of the Food Delivery Application for Diner 4, the user 10 may view a GUI 240 component that allows the user 10 to order food (hence, third application page) for delivery from Diner 4) (para. 25, 66) and wherein the second action link is associated with a second action ID that indicates functionality of the third application page, (Diner 4 (second action ID indicates functionality of 3rd  application page) (para. 25, 66; Fig. 1A);
Glover does not specifically teach receiving, at a server, application events generated by a user device; wherein the application events are associated with the user ID at the server,
the request includes a user identifier (ID) that identifies a user device among a plurality of user devices;
determining, at the server, a first usage value and a second usage value based on the user ID, wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID, and wherein the second usage value indicates a number of times the user device has opened application pages associated with the second action ID;  

However, Rydahl teaches receiving, at a server, application events generated by a user device, and wherein the application events are associated with the user ID at the server, (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction (application events) with resource links are stored in the usage table 48. If the type of client interaction is creating a bookmark (event) to the resource, the parameters may be stored in the submit table 45 (of the server, thus received at the server; relating the parameters to a specific (user device identified (user ID)) client) (col. 2, lines 44-45, and lines 53-57; Fig. 2);
the request includes a user identifier (ID) that identifies a user device among a plurality of user devices, (client application requests to view by sending request to server; also user ID of usage table; client via user login defines user device among a plurality of user devices database comprises activity parameters submitted by all (plurality of user devices) client programs installed on machines); (col. 3, line 62-col. 4, line 5; col. 4, lines 65-66; Fig. 3); determining, at the server, a first usage value and a second usage value based on the user ID, (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction with resource links are stored in the usage table (thus, determined by the server); the rating could be based solely on the number of usage entries (usage values) for each resource link (thus, comprising first and second usage values). Thus, content accessed the most by all users of the system (user ID) would be rated highest. The rating could be based on usage by a subset of users, who share certain characteristics (also user ID) (col. 2, lines 53-57; col. 5, lines 1-4); wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID, (Thus, content accessed (URL/link identified and accessed/opened) the most (indicates a number of times the user has opened application pages) by all users of the system would be rated highest) (col. 5, lines 1-4) and wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID, (ratings could be based solely on the number of usage entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6);
scoring, at the server, the first action link and the second action link based on the first usage value and the second usage value, respectively, (ratings (scoring) could be based solely on the number of usage entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6); selecting, at the server, one of the first and second action links based on the scores associated with the first and second action links; and transmitting, from the server, the selected action link, (After all requested resource links have been retrieved, they are sorted (selected) by rating 67 and the sorted list is sent (transmitted) to the client application, from the server)(col. 3, line 64-col. 4, lines 1-3 and lines 11-16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).
Neither Glover nor Rydahl specifically teaches wherein each application event includes data that describes a user interaction with one of a plurality of installed applications on the user device, and wherein each application event includes application identifier data that identifies an installed application associated with the user interaction; determining a first usage value and a second usage value based on the application events associated with the user ID
However, Gross teaches wherein each application event includes data that describes a user interaction with one of a plurality of installed applications on the user device, (While executing the application, the method includes: automatically, without human intervention, collecting usage data, the usage data (describes user interaction) at least including one or more actions (or types of actions) performed by the user within the application; a first set of applications available on the electronic device; Users of these ubiquitous handheld electronic devices now install numerous applications on their devices) (para. 4, 22, 31; Fig. 2); and wherein each application event includes application identifier data that identifies an installed application associated with the user (application usage data (comprising events) includes all (or the most important, relevant, or predictive) contextual usage information corresponding to a user's use of a particular application 136; recent application launch data, daily application launch data and/or weekly application launch data to score applications based on the historical likelihood that the user will invoke the application at or around the current time) (para. 673, 1210);
determining a first usage value and a second usage value based on the application events associated with the user ID, (application usage history (comprised of first and second usage values, (i.e. based on an application usage history for the user, whether the second application is associated (e.g., has been opened (usage based on events) a threshold number of times after opening (usage based on event) the first application) with the first application) and contact information for the person are retrieved (e.g., by the retrieving unit 4311 (of user device (user ID)) from a server (thus determined at the server)) (para. 43, 111, 313; Fig. 43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl and Gross in order to further provide electronic devices that assist users with managing the continuous stream of information they receive daily by proactively identifying and providing relevant information (e.g., applications) before the information is explicitly requested by a user, (Gross; para. 7).

 	As per claim 7, the method of claim 1, further comprising: determining, at the server, the first usage value based on the user ID (popularity (usage value) of the primary links; the search system 300 may receive usage data (comprising usage values) provided by a user device 200 upon a user's 10 consent (via user ID). In this example, the result combination module 320 may utilize the usage data to determine a percentage indicating the likelihood that a user will click on a particular secondary result 224 (based on usage values associated with first and second values) that is part of a combined result) (para. 57, 58); and determining, at the server, the second usage value based on the user ID (para. 57, 58) 
	Glover does not specifically teach usage value based on a current time of day; wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID during the current time of day; and a second usage value based on the current time of day; wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID; wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID during the current time of day.
	However, Rydahl teaches usage value based on a current time of day, (Timestamp (based on a current time of day) that asses when an item in the submit table has been accessed and for how long; content accessed more recently by a larger number of people may be rated highest) (col. 3, lines 21-22; col. 5, lines 9-12).
wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID  (Thus, content accessed (URL/link identified and accessed/opened) the most (indicates a number of times the user has opened application pages) by all users of the system would be rated highest) (col. 5, lines 1-4) during the current time of day, (col. 3, lines 21-22; col. 5, lines 9-12); and a second usage value based on the current time of day, (col. 3, lines 21-22; col. 5, lines 9-12) wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID (ratings could be based solely on the number of usage entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6); during the current time of day, (via one or more items in the form of resource links, thus corresponding to timestamps in the plural sense) (col. 3, lines 21-22; and  line 41; col. 5, lines 9-12). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).
	 
 	As per claim 8, the method of claim 1, Glover teaches wherein the second application page is included in a first application, and wherein the third application page is included in the first application (diner 2, diner 3 represents application pages that can be clicked for access within the application pages meal review app and food delivery app) (para. 40, Fig. 1A). 
 
(e.g. Diner application pages are included in various apps) (Fig. 1A, 2A). 
 
 	As per claim 10, the method of claim 1, Glover teaches wherein the request is received from the user device, (para. 21) and wherein transmitting the selected action link comprises transmitting the selected action link to the user device, (results/links) (para. 21, 120).  

 	As per claim 11, the method of claim 10, Glover teaches wherein the request indicates that the first application page is currently opened on the user device, (via search results are visible (i.e. diner 1, 2, 3)) (para. 20, 21; Fig. 1A).  
 	As per claim 12, the method of claim 1, Glover teaches wherein the request includes data associated with a search result on the user device, (para. 20, 21). 
 	As per claim 16, Glover teaches a system comprising: 
one or more storage devices configured to store, (para. 38): 
a first action link that is configured to cause a user device to open a first application page  associated with an entity, (via final results 220 (of entity identification data (based on where food can be obtained late night, thus diners listed)) including primary results 222 as user-selectable links (comprising first action link)) (para. 24, 28, 120; Fig. 1A) wherein the first action link is associated with a first action identifier (ID), (Late Night Food) (para. 25; Fig. 1A) that indicates functionality of the first application page, (page consisting of Diner 1, Diner 2, and Diner 3) (para. 25; Fig. 1A); and 
a second action link that is configured to cause the user device to open a second application page associated with the entity, (when the user 10 selects the primary link 260ba corresponding to an application page of the Food Delivery Application for Diner 4, the user 10 may view a GUI 240 component that allows the user 10 to order food (hence, second application page) for delivery from Diner 4) (para. 25, 66) wherein the second Serial No. 16/270,723Page 7 of 20action link is associated with a second action ID that indicates functionality of the second application page, (Diner 4 (second action ID) indicates functionality of 2nd  application page) (para. 25, 66; Fig. 1A); and
one or more processing units that execute computer-readable instructions that cause the one or more processing units, (para. 70) to: 
receive a request that includes entity identification data associated with a third application page, wherein the entity identification data identifies the entity, (entity, (food); when the user 10 selects the primary link 260ba corresponding to an application page of the Food Delivery Application for Diner 4, the user 10 may view a GUI 240 component that allows the user 10 to order food (third application state) for delivery from Diner 4) (para. 25, 66) and wherein the request includes a user identifier (ID) that identifies the user device, (the one or more computing devices of the systems 300, 400 may include one or more server computing devices configured to communicate with user devices (thus, identified) (e.g., receive query wrappers (hence, request) and transmit results; IP address 209, which the primary result generation module 310a may use to determine the location (identifier) of the user device)(para. 35, 43, 120; Fig. 2A/209, 210); 
identify the first action link based on the entity identification data, (via final results 220 (of entity identification data (based on where food can be obtained (food that can be obtained can represent entity identification data as well) late night, thus diners (entities) listed)) including primary results 222 as user-selectable links (comprising first action link)) (para. 24, 28, 120; Fig. 1A); 
identify the second action link based on the entity identification data, (second action link can be “Diner 2” based on food that can be obtained late night (entity id data)) (para. 25); 
determine a first usage value and a second usage value based on the user ID, wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID, and wherein the second usage value indicates a number of times the user device has opened application pages associated with the second action ID; 
score the first action link and the second action link based on the first usage value and the second usage value, respectively; 
select one of the first and second action links based on the scores associated with the first and second action links; and 
transmit the selected action link.  
Glover does not specifically teach processing units receive application events generated by a user device; wherein the application events are associated with the user ID,

score the first action link and the second action link based on the first usage value and the second usage value, respectively; 
select one of the first and second action links based on the scores associated with the first and second action links; and 
transmit the selected action link.
However, Rydahl teaches receive application events generated by a user device; wherein the application events are associated with the user ID, (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction (application events) with resource links are stored in the usage table 48. If the type of client interaction is creating a bookmark (event) to the resource, the parameters may be stored in the submit table 45 (of the server, thus received at the server; relating the parameters to a specific (user device identified (user ID)) client) (col. 2, lines 44-45, and lines 53-57; Fig. 2);
the request includes a user identifier (ID) that identifies a user device among a plurality of user devices, (client application requests to view by sending request to server; also user ID of usage table; client via user login defines user device among a plurality of user devices database comprises activity parameters submitted by all (plurality of user devices) client programs installed on machines); (col. 3, line 62-col. 4, line 5; col. 4, lines 65-66; Fig. 3);
determine a first usage value and a second usage value based on the user ID, (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction with resource links are stored in the usage table (thus, determined by the server); The rating could be based solely on the number of usage entries (usage values) for each resource link (thus, comprising first and second usage values). Thus, content accessed the most by all users of the system (user ID) would be rated highest. The rating could be based on usage by a subset of users, who share certain characteristics (also user ID) (col. 2, lines 53-57; col. 5, lines 1-4);
wherein the first usage value indicates a number of times the user device has opened application pages associated with the first action ID, (Thus, content accessed (URL/link identified and accessed/opened) the most (indicates a number of times the user has opened application pages) by all users of the system would be rated highest) (col. 5, lines 1-4); and wherein the second usage value indicates a number of times the user device has opened application pages associated with the second action ID, (ratings could be based solely on the number of usage entries for each (comprises second usage value/number of times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6);
(ratings (scoring) could be based solely on the number of usage (openings) entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6);
select one of the first and second action links based on the scores associated with the first and second action links, transmit the selected action link, (After all requested resource links have been retrieved, they are sorted (selected) by rating 67 and the sorted list is sent (transmitted) to the client application, from the server) (col. 3, line 64-col. 4, lines 1-3 and lines 11-16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).
Neither Glover nor Rydahl specifically teaches wherein each application event includes data that describes a user interaction with one of a plurality of installed applications on the user device, and wherein each application event includes application identifier data that identifies an installed application associated with the user interaction; determine a first usage value and a second usage value based on the application events associated with the user ID.
(While executing the application, the method includes: automatically, without human intervention, collecting usage data, the usage data (describes user interaction) at least including one or more actions (or types of actions) performed by the user within the application; a first set of applications available on the electronic device; Users of these ubiquitous handheld electronic devices now install numerous applications on their devices) (para. 4, 22, 31; Fig. 2); and wherein each application event includes application identifier data that identifies an installed application associated with the user interaction, (application usage data (comprising events) includes all (or the most important, relevant, or predictive) contextual usage information corresponding to a user's use of a particular application 136; recent application launch data, daily application launch data and/or weekly application launch data to score applications based on the historical likelihood that the user will invoke the application at or around the current time) (para. 673, 1210);
determine a first usage value and a second usage value based on the application events associated with the user ID, (application usage history (comprised of first and second usage values, (i.e. based on an application usage history for the user, whether the second application is associated (e.g., has been opened (usage based on events) a threshold number of times after opening (usage based on event) the first application) with the first application) and contact information for the person are retrieved (e.g., by the retrieving unit 4311 (of user device (user ID)) from a server (thus determined at the server)) (para. 43, 111, 313; Fig. 43).
(Gross; para. 7).

 	As per claim 22, the system of claim 16, it is rejected based on the analysis of claim 7, due to the similarity of the limitations. 

  	As per claim 23, the system of claim 16, Glover teaches wherein the first application page is included in a first application, and wherein the second application page is included in the first application, (diner 1, diner 2 represents application states) (Fig. 1A). 
 	As per claim 24, the system of claim 16, Glover teaches wherein the first application page is included in a first application, and wherein the second application page is included in a second application that is different than the first application, (e.g. Diner 1 vs Diner 3 included in another application, e.g. Yelp and Diner 1 included in Meal Review app and diner 4 included in Food delivery app) (Fig. 1A, 2A). 
 	As per claim 25, the system of claim 16, Glover teaches wherein the request is received from the user device, (para. 21)  and wherein the one or more processing units (results/links) (para. 21, 120).  
 	As per claim 26, the system of claim 25, Glover teaches wherein the request indicates that the third application page is currently opened on the user device, (via search results and 3rd application (can represent Yelp as well)) (para. 21, 25, 26, 47). 
 	As per claim 27, the system of claim 16, Glover teaches wherein the request includes data associated with a search result on the user device, (para. 20, 21).

 	As per claim 28, the system of claim 16, Glover teaches wherein the request is received from a server in communication with the user device, (para. 120) and 
Glover does not specifically teach transmit the selected action link to the server, (para. 70).  
However, Rydahl teaches wherein the one or more processing units are configured to transmit the selected action link to the server, (col. 3, lines 64-65; Fig. 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).

(Search system 300) (para. 39, 40; Fig. 1B) wherein the entity is associated with a search result generated by the search server, (i.e. Diner (entity) of Diner 1 search result) (Fig. 1A) and wherein the third application page is associated with the search result, (para. 54).  
 	As per claim 30, the system of claim 16, Glover teaches wherein the request is an action request, (one or more server computing devices configured to communicate with user devices (e.g., receive query wrappers and transmit results) (para. 120) and wherein the one or more processing units are configured to: receive a search request from the user device, (para. 120) the search request including the user ID (para. 43); generate a set of search results based on the search request, (para. 44) wherein one of the search results is a preliminary search result that includes the entity identification data, (para. 54)  and wherein the preliminary search result includes a result link that is configured to cause the user device to open the third application page, (para. 54; Fig. 1A); generate the action request, (via user selection) (para. 25); and generate a completed search result by including the selected action link in the preliminary search result, (para. 54, 57) wherein transmitting the selected action link comprises transmitting the selected action link in the completed search result to the user device, (wherein the transmitted link is the result) (para. 116, 120). 
 	As per claim 31, the method of claim 1
Glover does not specifically teach, wherein the application events are received from the user device. 
 (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction (application events) with resource links are stored in the usage table 48. If the type of client interaction is creating a bookmark (event) to the resource, the parameters may be stored in the submit table 45 (of the server, thus received at the server; relating the parameters to a specific (user device identified (user ID)) client) (col. 2, lines 44-45, and lines 53-57; Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).

 	As per claim 32, the method of claim 1, 
Neither Glover nor Rydahl specifically teach wherein the application events are generated by the plurality of installed applications on the user device.
However, Gross teaches wherein the application events are generated by the plurality of installed applications, (While executing the application, collecting usage data; the usage data (describes user interaction/events) at least including one or more actions (or types of actions/events) performed (generated) by the user within the application; a first set (plurality) of applications available on (hence, installed) the electronic device; Users of these ubiquitous handheld electronic devices now install numerous applications on their devices) (para. 4, 22, 31; Fig. 2); on the user device, (application usage data (comprising events) includes all (or the most important, relevant, or predictive) contextual usage information corresponding to a user's use of a particular application (hence, of a plurality of applications) 136; recent application launch data, daily application launch data and/or weekly application launch data to score applications (plurality) based on the historical likelihood that the user will invoke the application at or around the current time) (para. 673, 1210).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl and Gross in order to further provide electronic devices that assist users with managing the continuous stream of information they receive daily by proactively identifying and providing relevant information (e.g., applications) before the information is explicitly requested by a user, (Gross; para. 7).
  
 	As per claim 33, the method of claim 1, 
Neither Glover nor Rydahl specifically teaches wherein at least some of the application events include event type data that indicates the application events are associated with opening one of the installed applications.  
However, Gross teaches wherein at least some of the application events include event type data that indicates the application events are associated with opening one of the installed applications (application usage history for the user, whether the second application is associated (e.g., has been opened a threshold number of times after opening the first application) with the first application; application usage data tables 335 include a collection of data structures, optionally implemented as a collection of tables for each application installed on the device; i.e. application usage data indicates that the user always launches (opens) a music application between 3:00 PM-4:00 PM daily) (para. 313, 674, 747). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl and Gross in order to further provide electronic devices that assist users with managing the continuous stream of information they receive daily by proactively identifying and providing relevant information (e.g., applications) before the information is explicitly requested by a user, (Gross; para. 7).

 	As per claim 35, the system of claim 16, 
Glover does not specifically teach, wherein the application events are received from the user device. 
However, Rydahl teaches wherein the application events are received from the user device (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction (application events) with resource links are stored in the usage table 48. If the type of client interaction is creating a bookmark (event) to the resource, the parameters may be stored in the submit table 45 (of the server, thus received at the server; relating the parameters to a specific (user device identified (user ID)) client) (col. 2, lines 44-45, and lines 53-57; Fig. 2).
(Rydahl; col. 4, lines 44-47). 

 	As per claim 36, the system of claim 16,
Neither Glover nor Rydahl specifically teach wherein the application events are generated by the plurality of installed applications on the user device.
However, Gross teaches wherein the application events are generated by the plurality of installed applications, (While executing the application, collecting usage data; the usage data (describes user interaction/events) at least including one or more actions (or types of actions/events) performed (generated) by the user within the application; a first set (plurality) of applications available on (hence, installed) the electronic device; Users of these ubiquitous handheld electronic devices now install numerous applications on their devices) (para. 4, 22, 31; Fig. 2); on the user device, (application usage data (comprising events) includes all (or the most important, relevant, or predictive) contextual usage information corresponding to a user's use of a particular application (hence, of a plurality of applications) 136; recent application launch data, daily application launch data and/or weekly application launch data to score applications (plurality) based on the historical likelihood that the user will invoke the application at or around the current time) (para. 673, 1210).
(Gross; para. 7).  

 	As per claim 37, the system of claim 16,  
Neither Glover nor Rydahl specifically teaches wherein at least some of the application events include event type data that indicates the application events are associated with opening one of the installed applications.  
However, Gross teaches wherein at least some of the application events include event type data that indicates the application events are associated with opening one of the installed applications (application usage history for the user, whether the second application is associated (e.g., has been opened a threshold number of times after opening the first application) with the first application; application usage data tables 335 include a collection of data structures, optionally implemented as a collection of tables for each application installed on the device; i.e. application usage data indicates that the user always launches (opens) a music application between 3:00 PM-4:00 PM daily) (para. 313, 674, 747). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl and Gross in order to further provide electronic devices that assist users (Gross; para. 7).

 	As per claim 39, the method of claim 1, Glover teaches wherein the request is received from a requesting page accessed on the user device, (if a user 10 selects a user selectable link 250, 260, 270 (hence, request received) including a web access mechanism 202b, the user device 200 may launch a corresponding web-browser application 204b and access a state (e.g., a page) of a web application/website; wherein the displayed items of the browser comprise a requesting page) (para 38, 66; Fig. 2A) and wherein the selected action link is configured to be displayed on the requesting page (para. 40) and, in response to user selection, route the user Serial No. 16/270,723Page 14 of 21device from the requesting page to the application page associated with the selected action link, (In response to selection of a link 250, 260, 270, the user device 200 may launch a corresponding a web-browser application 204b and perform one or more operations, thus configured to display the requested page) (para. 40).  
Gross also teaches wherein the request is received from a requesting page accessed on the user device, and wherein the selected action link is configured to be displayed on the requesting page and, in response to user selection, route the user Serial No. 16/270,723Page 14 of 21device from the requesting page to the application page associated with the selected action link, (customer using personal computer (device)) (para. 50, 54; Fig. 2B).

 	As per claim 40, the system of claim 16, Glover teaches wherein the request is received from a requesting page accessed on the user device, (if a user 10 selects a user selectable link 250, 260, 270 (hence, request received) including a web access mechanism 202b, the user device 200 may launch a corresponding web-browser application 204b and access a state (e.g., a page) of a web application/website; wherein the displayed items of the browser comprise a requesting page) (para 38, 66; Fig. 2A) and wherein the selected action link is configured to be displayed on the requesting page (para. 40) and, in response to user selection, route the user Serial No. 16/270,723Page 14 of 21device from the requesting page to the application page associated with the selected action link, (In response to selection of a link 250, 260, 270, the user device 200 may launch a corresponding a web-browser application 204b and perform one or more operations, thus configured to display the requested page) (para. 40).  
Gross also teaches wherein the request is received from a requesting page accessed on the user device, and wherein the selected action link is configured to be displayed on the requesting page and, in response to user selection, route the user Serial No. 16/270,723Page 14 of 21device from the requesting page to the application page associated with the selected action link, (customer using personal computer (device)) (para. 50, 54; Fig. 2B).


8.	Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 and further in view of Gross et al., (Gross), US PGPub. No.: 20160360336 and further in view of W Gross et al., (W Gross), US PGPub. No.: 20060064411.

 	As per claim 2, the method of claim 1, 

However, W Gross teaches wherein the first usage value indicates how often application pages with the first action ID were opened relative to how often pages associated with a set of additional action IDs were opened, and wherein the second usage value indicates how often application pages with the second action ID were opened relative to how often the pages associated with the set of additional action IDs were opened, (the frequency (how often) with which the prior users viewed the associated URL; Via timestamp as well which correspond to links/URL (ID’s) being clicked/open) (para. 9; Fig. 2B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glover, Rydahl, Gross and W Gross such that the present users are therefore generally provided more relevant search results because those results are ranked in a manner that increases the relative placement of those URLs determined to be most relevant by prior users executing the same query, (W Gross; para. 8).

 	As per claim 3, the method of claim 1, Glover teaches the user device has opened application pages associated with the first action ID using an application that (via final results 220 (of entity identification data (based on where food can be obtained late night, thus diners listed (second application page)) including primary results 222 as user-selectable links (comprising first action link/ID)) (para. 24, 28, 120; Fig. 1A), and the user device has opened application pages  associated with the second action ID using an application that includes the third application page, (when the user 10 selects the primary link 260ba corresponding to an application page of the Food Delivery Application for Diner 4, the user 10 may view a GUI 240 component that allows the user 10 to order food (hence, third application page) for delivery from Diner 4) (para. 25, 66).  
	Neither Glover, Rydahl nor Gross specifically teach wherein the first usage value indicates a number of times the user device has opened pages associated with a first ID; and wherein the second usage value indicates a number of times the user device has opened pages associated with a second ID.
	However, W Gross teaches wherein the first usage value indicates a number of times the user device has opened pages associated with a first ID; and wherein the second usage value indicates a number of times the user device has opened pages associated with a second ID, (a percentage (number) of click-throughs to the associated URL (first and second ID); Fig. 6 also shows number of visits to different sites/URL (site1, site 2 and site 3) for a user ID, (19267) )(para. Para. 73, 95; Fig. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glover, Rydahl, Gross and W Gross such that the present users are therefore generally provided more relevant search results because those results are ranked in a manner (Gross; para. 8).

 	As per claim 4, the method of claim 1, Glover teaches wherein the second application page  is included in a first application, (1st results page showing response to Late night food request) (para.25; Fig. 1A); wherein the third application page is included in a second application, (Diner 4 (second action ID indicates functionality of 3rd  application page) (para. 25, 66; Fig. 1A);  the user device has opened application pages associated with the first action ID using the first application (selection of the link will cause the action of opening a review for Diner 1 in the Meal Review Application) (para. 73; Fig. 1A) the user device opened application pages associated with other additional action IDs using other additional applications,(i.e. Food deliver app clicked/opened) (para. 25, 55; Fig. 1A); the user device has opened application pages  associated with the second action ID using the second application, (diner 4 represents application pages opened associated with second action ID USING Food deliver app) (para. 25, 55);  the user device opened application pages associated with the other additional action IDs using the other additional applications (diners, using either appropriate (additional/parent and pizza) app) (para. 25, 28; Fig. 1A.
	Neither Glover, Rydahl nor Gross specifically teach wherein the first usage value indicates a number of Serial No. 16/270,723Page 3 of 20times the user device has opened pages associated with the first action ID; relative to a number of times the user device opened application pages associated with other additional action IDs; and wherein the second usage value indicates a number of times the user device has opened application pages  associated 
	However, W Gross teaches wherein the first usage value indicates a number of Serial No. 16/270,723Page 3 of 20times the user device has opened pages associated with the first action ID; relative to a number of times the user device opened application pages associated with other additional action IDs, , (a percentage (number) of click-throughs to the associated URL (first and second ID); Fig. 6 also shows number of visits to different sites/URL (site1, site 2 and site 3) for a user ID, (19267) )(para. Para. 73, 95; Fig. 6).; and wherein the second usage value indicates a number of times the user device has opened application pages  associated with the second action ID, (also see visits in Fig. 7) (para. Para. 73, 95; Fig. 6); relative to a number of times the user device opened application pages associated with the other additional action IDs, (para. 74; Fig. 7).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glover, Rydahl, Gross and W Gross such that the present users are therefore generally provided more relevant search results because those results are ranked in a manner that increases the relative placement of those URLs determined to be most relevant by prior users executing the same query, (Gross; para. 8).

 	As per claim 17, the system of claim 16, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

(Fig. 1A/251).  

 	As per claim 19, the system of claim 16, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. The first application and the second application is depicted by Glover, figure 1A.

9.	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 in view of Gross et al., (Gross), US PGPub. No.: 20160360336 and further in view of Arora et al., (Arora), US PGPub. No.: 20170286534.

 	As per claim 5, the method of claim 1, Glover teaches wherein the request includes geolocation data that indicates a current geolocation of the user device, (query wrapper 210 (comprises request/query may include geo-location data 206 that indicates the location of the user device) (para. 43; Fig. 2A/210).
Glover does not specifically teach wherein the method further comprises: determining, at the server, the first usage value based on the user ID, wherein the first usage value indicates a number of times the user device has opened application pages  associated with the first action ID; and determining, at the server, the second usage value based on the user ID, wherein the second usage value indicates a number 
However, Rydahl teaches the first usage value based on the user ID (Information in the form of parameters in packets received from client applications is processed by the server application and stored in different tables. Parameters relating to client interaction with resource links are stored in the usage table (thus, determined by the server); The rating could be based solely on the number of usage entries (usage values) for each resource link (thus, comprising first and second usage values). Thus, content accessed the most by all users of the system (user ID) would be rated highest. The rating could be based on usage by a subset of users, who share certain characteristics (also user ID) (col. 2, lines 53-57; col. 5, lines 1-4); wherein the first usage value indicates a number of times the user device has opened application pages  associated with the first action ID, (Thus, content accessed (URL/link identified and accessed/opened) the most (indicates a number of times the user has opened application pages) by all users of the system would be rated highest) (col. 5, lines 1-4); and determining, at the server, the second usage value based on the user ID, (ratings could be based solely on the number of usage entries for each (comprises second usage value/times) resource link; also see Fig. 6 and 8 flow chart for ordering resource links (hence, comprising second action ID (viewed as a link)) (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6); wherein the second usage value indicates a number of times the user device has opened application pages associated with the second action ID, (col. 2, lines 12-13; col. 5, lines 1-2; Fig. 6).
(Rydahl; col. 4, lines 44-47).
Neither Glover, Rydahl nor Gross teaches usage value based on the user ID and the current geolocation; user device has opened pages when the user was located in the current geolocation; the second usage value based on the user ID and the current geolocation; the user device has opened application pages when the user was located in the current geolocation.
However, Arora teaches user ID and the current geolocation; user device has opened pages when the user was located in the current geolocation; the second usage value based on the user ID and the current geolocation; the user device has opened application pages when the user was located in the current geolocation, (The profile generation component 112 generates the user location (geolocation) profile 114 using at least one of query tokens (terms of a query) or document click information (e.g., URIs (uniform resource identifiers), URLs (uniform resource locators), click-through data) (para. 35).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Arora the user location profile 114 is employed to find (match) item profiles that are focused on the location information extracted from the (Arora; para. 52).
 	As per claim 20, the system of claim 16, it is rejected based on the analysis of claim 5, due to the similarity of the limitations. 
10.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 in view of Gross et al., (Gross), US PGPub. No.: 20160360336 and further in view of Tohidi, (Tohidi), US Patent. No.: 9516218.

 	As per claim 6, the method of claim 1, Glover teaches wherein the request includes geolocation data that indicates a current geolocation of the user device, (para. 43, 99) and wherein the method further comprises: determining, at the server, a distance between the user device and the entity based on the current geolocation, (via driving directions and map) (para. 73, 91, 92); scoring, at the server, the first action link; and scoring, at the server, the second action link (select the primary links (comprising first and second links) 260 corresponding to primary results 222 with the N-highest result scores, where N represents an integer greater than zero) (para. 57) 
Glover does not specifically teach scoring based on the first usage value; and scoring, based on the second usage value.
(After all requested resource links have been retrieved, they are sorted (selected) by rating 67 and the sorted list is sent (transmitted) to the client application, from the server) (col. 3, line 64-col. 4, lines 1-3 and lines 11-16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).
Neither Glover, Rydahl nor Gross specifically teaches scoring based on the distance.
However, Tohidi teaches scoring based on the distance, (the links may be ranked by distance of merchant location from the user) (col. 13, lines 55-60).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Tohidi for marketing purposes such that information that comprises a list of links the user 101 may select to purchase or find more information about products would be provided.  In addition, the account management system 130 also offers links to purchase related products of which the user 101 may have interest, (Tohidi; col. 13, lines 55-56 and lines 67-col 14, line 1).
 	As per claim 21, the system of claim 16, it is rejected based on the analysis of claim 6, due to the similarity of the limitations. 
s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 in view of Gross et al., (Gross), US PGPub. No.: 20160360336 and further in view of Varadarajan et al., (Varadarajan), US PGPub. No.: 20150350213.
 	As per claim 13, the method of claim 1, Glover teaches wherein the server is a first server, (server computing devices configured to communicate with user devices (e.g., receive query wrappers and transmit results) (para. 120).
Neither Glover, Rydahl nor Gross specifically teaches wherein the request is received from a second server in communication with the user device, and wherein transmitting the selected action link comprises transmitting the selected action link to the second server.  
However, Varadarajan teaches wherein the request is received from a second server in communication with the user device, and wherein transmitting the selected action link comprises transmitting the selected action link to the second server, (para. 59, 60, 76).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Varadarajan in order to enhance the invention such that in response to receiving a request for data from a web browser, a web server responds with a set of instructions and/or data comprising a web page. The instructions may define one or more objects that include data and/or other objects. The instructions may (Varadarajan; para. 85).
 	As per claim 14, the method of claim 13, Glover teaches wherein the first application page is associated with the search result and wherein the entity is associated with a search result (result being response to Late night food) (para. 25, 54; Fig. 1A).
Neither Glover, Rydahl nor Gross specifically teach wherein the second server is a search server, search result generated by the search server.
However, Varadarajan teaches wherein the second server is a search server, (para. 41) search result generated by the search server, (para. 43, 61, 76).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Varadarajan in order to enhance the invention such that in response to receiving a request for data from a web browser, a web server responds with a set of instructions and/or data comprising a web page. The instructions may define one or more objects that include data and/or other objects. The instructions may also define how the data and/or objects may be presented in a UI to enable and/or facilitate human/computer interaction, (Varadarajan; para. 85).

12.	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

 	As per claim 15, the method of claim 1, Glover teaches wherein the server is a search server, (Search system 300) (para. 39, 40; Fig. 1B); wherein the request is an action request, (one or more server computing devices configured to communicate with user devices (e.g., receive query wrappers (of queries) and transmit results) (para. 120; Fig. 2A) and wherein the method further comprises: receiving, at the search server, a search request from the user device, (para. 120), the search request including the user ID, (para. 43); generating, at the search server, a set of search results based on the search request, (para. 44) wherein one of the search results is a preliminary search result that includes the entity identification data, (para. 54)  and wherein the preliminary search result includes a result link that is configured to cause the user device to open the first application page, (para. 54; Fig. 1A); generating, at the search server, a completed search result by including the selected action link in the preliminary search result, (para. 40, 54, 57) wherein transmitting the selected action link comprises transmitting the selected action link in the completed search result to the user device., (wherein the transmitted link is the result) (para. 116, 120).   
Neither Glover, Rydahl nor Gross specifically teaches generating, at the search server, the action request.
However, Melero teaches generating, at the search server, (the user may re-enter search keywords in the text spaces 902 provided, and click the new-search button 903 which creates an action that causes the browser to request a search from the server(thus, search server)) (para. 76) the action request, (The user selects a link 901 to a product selection web page from the listed search results which creates an action that causes the server to submit a request (generate action request) to the server and causes the server to transmit the product selection page data to the browser which causes the browser to display the product selection web page in the product window) (para. 76).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Melero in order to enhance the invention and also provide a keyword-based search function within said electronic commerce system to enable the user to search an entire database to locate product selection pages by using commodity specific keywords, aliases and abbreviations, and which search functionality additionally allows the user to select a category hypertext link from the search results page and cause to display in a single action a product selection page containing the desired items, (Melero; para. 25).

13.	Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., (Glover), US PGPub. No.: 20160147896, in view of Rydahl et al., (Rydahl), US Patent. No.: 7073132 in view of Gross et al., (Gross), US PGPub. No.: 20160360336 and further in view of Francis et al., (Francis), US PGPub. No.: 20170192644.

As per claim 34, the method of claim 1, Glover teaches first and second action links, (generating user-selectable links (first) to application states; second links, (second action link can be “Diner 2”)) (para. 20, 25).
Glover does not specifically teach further comprising scoring the first link and the second link
However, Rydahl teaches scoring the first link and the second link, (After all requested resource links (comprised of first and second action links) have been retrieved, they are sorted by rating (scored) and the sorted list is sent to the client application 68) (col. 4, lines 1-4)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).
Neither Glover, Rydahl nor Gross specifically teaches scoring based on whether one or more applications that include the first link and the second link are installed on the user device.  
However, Francis teaches scoring based on whether one or more applications that include the first link and the second link are installed on the user device (generation module 116 may generate result scores for the function URLs using any of a variety of techniques (e.g., based on whether the corresponding software app is installed on a user device 102)) (para. 26).
(Francis; para. 55), for obvious ease of access and hence priority purposes.

 	As per claim 38, the system of claim 16, Glover teaches first and second action links, (generating user-selectable links (first) to application states; second links, (second action link can be “Diner 2”)) (para. 20, 25).
Glover does not specifically teach one or more processing units are configured to score the first link and the second link
However, Rydahl teaches one or more processing units are configured to score the first link and the second link, (After all requested resource links (comprised of first and second action links) have been retrieved, they are sorted by rating (scored) and the sorted list is sent to the client application 68) (col. 4, lines 1-4)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover and Rydahl such that the rating R(c) may be a floating point number with a minimum value of 1.0 for users with no usage entries within said category, and a higher value for users with more usage entries within said category, (Rydahl; col. 4, lines 44-47).

However, Francis teaches score based on whether one or more applications that include the first link and the second link are installed on the user device (generation module 116 may generate result scores for the function URLs using any of a variety of techniques (e.g., based on whether the corresponding software app is installed on a user device 102)) (para. 26).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the search teachings of Glover, Rydahl, Gross and Francis such that the  user device 102 may then order the first, second, and/or third user-selectable links based on the corresponding result scores, (e.g., display higher-ranking links higher in a list of user-selectable links) (Francis; para. 55), for obvious ease of access and hence priority purposes.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Sun, US PGPub. No.: 20150215383 para. 28 and 30.

15. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.